NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KULWINDER JIT SINGH PARHAR, AKA                 No.    18-72395
Kulwinder Singh,
                                                Agency No. A027-563-285
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Kulwinder Jit Singh Parhar, a native and citizen of India, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen deportation proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252.

We review de novo questions of law. Bonilla v. Lynch, 840 F.3d 575, 581 (9th Cir.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2016). We deny in part and dismiss in part the petition for review.

      Singh Parhar does not raise, and therefore waives, any challenge the

agency’s denial of his motion as untimely and number barred. See Lopez-Vasquez

v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised

and argued in a party’s opening brief are waived). We lack jurisdiction to consider

Singh Parhar’s unexhausted contentions regarding sua sponte reopening. See

Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (generally requiring

exhaustion of claims).

      Singh Parhar’s contention that the agency lacked jurisdiction under Pereira

v. Sessions, 138 S. Ct. 2105 (2018), also fails. See 8 U.S.C. § 1252(b) (1986)

(deferring to regulations to establish requirements to provide notice of the

deportation proceedings); 8 C.F.R. § 242.1(b) (1986) (not requiring the time or

place at which proceedings will be held to be included in the order to show cause);

see also Aguilar Fermin v. Barr, 958 F.3d 887, 895 (9th Cir. 2020) (omission of

certain information from notice to appear can be cured for jurisdictional purposes

by later hearing notice).

      On June 25, 2019, the court granted a stay of removal. The stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                    18-72395